Case 1:21-cv-00720-MEM Document1 Filed 04/19/21 Page 1of 9

IN THE
UNITED STATES DISTRICT COURT

wl FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Krishna Mote
Petitioner

Vs.

The Middle District
Court Of Pennsylvania
Respondent

MOTION FOR WRIT OF MANDAMUS

 

PURSUANT TO USC $1361
IN LIGHT OF UNITED STATES V WRIGHT/ DEGEN

Now comes the Petitioner Krishna Mote that states the following: the
Petitioner claims that the Middle District Court went outside of the
boundaries of its inherent powers, by dismissing without prejudice
the Petitioner civil action under the Fugitive Disentitlement Doctrine.
Furthermore the petitioner will demonstrate that the Middle District
Court .was aware that the Petitioner Civil Action didnot meet the
standard procedural provisions of the Fugitive Disentitlement Doctrine,
and reopen the Petitioner Civil Action and dismissed the Action with

Prejudice without addressing the merits of the claim.

(1)
Case 1:21-cv-00720-MEM Document1 Filed 04/19/21 Page 2 of 9

PRELIMINARY PRO-se STATEMENT
The Petitioner has prepared this Writ of Mandamus Motion without
the benefit of professional Counsel as a pro-se Prisoner litigant.
The petitioner would invoke the liberal construction of pleadings

standard under Haines v. Kerner 404 us 519, 520-521 (1972)

Jurisdiction

The United States District :Court has Jurisdiction under

28 USC §1332.

(2)
Case 1:21-cv-00720-MEM Document1 Filed 04/19/21 Page 3 0f9
. PROCEDURAL HISTORY .

 

On August 27, 2007 the Petitioner attorneys Brian E. Appel, and Stephen
M..Wagner, filed the Petitioner civil Action Against Captain James Murtin
and unknown state troopers at that time. see case no: 4:07-cv-i571. On
February 2009 the Middle District Court dismissed the Petitioner Civil’
rights Action without prejudice under the fugitive disentitlement doctrine.
On September 25, 2017 the Petitioner presented a rule 60(b)(6) motion
addressing the civil rights violation under the fugitive: Disentitlement
doctrine. The Middle District Court didnot address his 60(b)(6) motion
to his knowledge. On January 17, 2020 the petition civilrights action
was reopened (see case no:3:20-cv-92) However without addressing the claim
aThe Middle District Court dismissed the civil action against Captain Murtin
and said state troopers with Prejudice. On February 20 2020. The petitioner
appealed the Judgment. On august 25, 2020 the Third Circuit Court of Appeals
affirmed. On September 23, 2020 the Petitioner his petition for Writ of
certiorari. On January 11, 2021 the Petitioner Writ of Certiorari was denied.
Let the record show the Petitioner has completed the administrative process
and the abuse of discretion by the Middle District Court is in Question.
And the Third prong of the Writ of mandamus is satisfied because no other

adequate remedy is available.

(3)
Case 1:21-cv-00720-MEM Document 1 Filed 04/19/21 Page 4 of 9
| STATEMENT OF FACTS

Now comes the Petitioner Krishna Mote that state the following: The
Petitioner claim that his civil rights, and Due process of law was
violated by the Middle District Court of Pennsylvania. The petitioner

is submiting this motion for Writ of Mandamus to challenge the Prejudice
by the Middle District Court who dismissed the Petitioner Civil action
without prejudice under the fugitive disentitlement doctrine, and when
reopening the Petitioner civil action, against Captain James Murtin,
Trooper powell, Trooper Yown, Trooper Barry Brinser, Trooper Peter
Salerno, Trooper Craig Rodrigues, Trooper Matthew Tredor, Trooper Gregory
Daley, and Detective Jack Gill. The Middle District Court dismissed the
Petitioner civil action with prejudice, which was the Administrative duty
for the Court to investergate the Petitioner claim to decide on the
merits citing United States v Wright 776 F.3d 134, 146 (3rd. cir. 2015).
A District Court abuse its discretion if its decision rest upon a clearly
erroneous finding of fact, an errant conciusion of law or an improper
application of law to fact . citing Pierce v underwood 487 US 552, 560,
108 S. Ct. 2541 101.L. ed. 2d. (1988). Now the Petitioner will reflect
back to the record. In the District Court Opinion (civil no: 4:07-cv~-1571
July 11, 2008) by Jude jones, during the Discussion: Quote" In the
report, Magistrate Judge Blewitt recommends, inter alia; said
recommondation, the Magistrate Judge reasons that the ground relied

upon in the motions the fugitive disentitlement doctrine bars the

instant action. The Middle District cited Degen v United States

517 US 820, 116 S. ct. 1777, 135 L. ed. 2d. 102(1996) to justify the
dismissal under the fugitive disentitlement doctrine.In Degen the

Supreme Court unanimously held that the disentitlement doctrine does

not allow a Court in a civil forfeiture suit to enter judgment against

a claimant because he is a fugitive from, or other wise is resisting

(4)
Case 1:21-cv-00720-MEM Document1 Filed 04/19/21 Page 5 of 9

a related crimial prosecution.::The Court reached this decision by
reviewing the following underlying justifations for the disentitlement
doctrine (1) risk of delay or frustration in determining the merits

of the claim (2) danger that the judgment in the civil case will be
unenforceable (3) risk of comproming the criminal prosecution by use

of civil discovery mechanisms (4) the need to redress the indignity
visited upon the court by a fugitives absence and (5) the need to deter
flight from criminal prosecution. The fugitive disentitlement doctrine
didnot apply to the Petitioner for the following reason, the Petitioner
Krishna Mote was incontact with the Middle District Court while
proceeding pro-se during his civil action. Moreover the Middle District
Court alsostated"that the Petitioner was charged on April 4, 2007

with co-conspirators, and that an incident of a crime took place on
January 10, 2007 that was some how connected to the January 23, 2007
excessive foree claimby the Petitioner civil action that was filed on
August 27, 2007. During the time of January 23, 2007 after the Petitioner
was shot, and beaten by said Troopers who was supervised by Detective
Jack Gill and Captain Murtin. The Petitioner was.released from police
custody, and was not charged with a crime. And due to the petitioner

not being in custody, how can the Fugitive Disentitlement doctrine

be justification for an Dismissal. See Perko v Bowers 945 £.2d 1038 8th cir.
(1991) In perko the Court stated"we refused to allow dismissal, pursuant
to the fugitive disentitlement doctrine in a civil suit brought by a
criminal defendant. Traditionally under this doctrine a criminal defendant
forfeits his right to Appeal once he removes himself from the Courts

power and process by escaping custody and remaining at large during

the pendency of his appeal. citing Ortega-Rodriguez v United States

507 US 234, 242 122 L. ed. 2d. 581 113 S. ct. 1199 (1993).

(5)
Case 1:21-cv-00720-MEM Document1 Filed 04/19/21 Page 6 of 9

A party seeking the issuance of a Writ of Mandamus must have no other

adequate means to attain the relief he desires, and must show that the

right to issuance of the writ is clear and indisputable. citing Roche

v. Evaporated Milk Association 319 US 21, 26, 63 S. ct. 938 , 941 87

L. ed. 1185 (1943). The middle District Court used Degen v united States
(116 S. ct. 1777-1996) as the foundation to the dismissal of the Ps

Petitioner civil action under the fugitive disentitlement doctrine,

and by using Degen the district Court knew that the Petitioner civil

action could be in Question when said defendants motion the Court to

dismiss the civil action under the fugitive disentitlement doctrine

And due to the Middle District Court allowing this unlawful action to

dismiss the Petitioner civil rights complaint,prejudice the Petitioner |

rights to due process of Law. As this Honorable Court view the record
the Petitioner pray that the facts will be discovered. when. he was not in

custody (after the assult) see exhibit-k, second the Petitioner

remained in his home in Philadelphia for three years (2007 to 2010)

without a marshal making an arrest, and didnot try to flee the country

to try to avold prosecution . see exhibit-e-2 and also the Petitioner

stayed incontact with the middle District Court during. his. civil: litigation

see exhibit-Al.

(6)
Case 1:21-cv-00720-MEM Document 1 Filed 04/19/21 Page 7 of 9

IN CONCLUSION
The Petitioner pray that this Honorable Court will take notice
of the prejudice on the record, and that the middle District court
made an error that violated the Petitioner civil rights. Wherefore
the Petitioner pray that the Court will reinstate his civil rights

claim.

(7)
Case 1:21-cv-00720-MEM Document1 Filed 04/19/21 Page 8 of 9

CERTIFICATE OF SERVICE
I Krishna Mote state" that this Petition for Writ of Mandamus
hereby certify that a true and correct copy of this foregoing
instrument has been mailed postage prepaid to the clerk of The

Middle District Court, at 235 north Washington ave Scranton, Pa.

18503 on this +3 day of Ari} 2021.

I declear under penalty of perjury that the foregoin is true and

correct pursuant to 28 USC.:§1746.

Respectfully Submited

Chae. PEO
Keishna Mote-683-77-067
Schuylkill prison Camp

P.0O.Box 670

Minersville, Pa. 17954

(8)
 

es

PESLSSD

Ry

FOREVE

Sed.

er

1000

R2308K1 41057-1410

2 ily

18501

ee cones

68377- QP: | FOREVER / USAS FOREVER /.USA B FOREVER

Pp 2, Ta Se

 

 

 

 

 

 

 
